EXHIBIT 10.39 MANAGEMENT RETENTION AGREEMENT THIS MANAGEMENT RETENTION AGREEMENT is entered into on this day of , 20 by and between OLYMPIC STEEL, INC. (the "Company"), and ("Employee"). WITNESSETH: WHEREAS, Employee is an executive officer of the Company and an integral part of its management; WHEREAS, the Company desires to assure itself of continuity of management in the event of any threatened or actual Change in Control (as hereafter defined); WHEREAS, the Company desires to provide inducements for Employee not to engage in activity competitive with the Company; WHEREAS, the Company desires to assure itself, in the event of any threatened or actual Change in Control, of the continued performance of services by Employee on an objective and impartial basis and without distraction by concern for his employment status and security; and WHEREAS, Employee is willing to continue in the employ of the Company but desires assurance that his responsibilities and status as an executive of the Company will not be adversely affected by any threatened or actual Change in Control. NOW, THEREFORE, the Company and Employee agree as follows: 1.
